This Application, Having Been Filed On or After March 16, 2013,
is Being Examined under the First Inventor to File Provisions of the AIA 
In the event the determination of the status of the application as subject to as subject to AIA  35 USC §§ 102 and 103 (or pre-AIA  35 USC §§ 102 and 103) is incorrect, any correction
of the statutory basis for the rejection will not be considered a new ground of rejection
if the prior art relied upon, and the rationale supporting the rejection,
would be the same under either status.
DETAILED ACTION
Request for Continued Examination (RCE) under 37 CFR § 1.114
A request for continued examination under 37 CFR § 1.114, including the fee set forth in 37 CFR § 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR § 1.114, and the fee set forth in 37 CFR § 1.17(e) has been timely paid, the finality of the previous Office action (Final Office Action dated 17 September 2020) has been withdrawn pursuant to 37 CFR § 1.114.  Amendments accompanying Applicant's reply dated 17 November 2020 have been entered.
Information Disclosure Statement
The materials presented in the information disclosure statement (IDS) dated 09 January 2021 have been considered and are pertinent to the rejections of this Office Action.
Claim Interpretation
(a)	The following is a quotation of AIA  35 USC § 112(f):

(b)	The following is a quotation of pre-AIA  35 USC § 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when AIA  35 USC § 112(f) or pre-AIA  35 USC § 112, sixth paragraph, is invoked.
As explained in MPEP § 2181(I), claim limitations that meet the following three-prong test will be interpreted under AIA  35 USC § 112(f) or pre-AIA  35 USC § 112, sixth paragraph:
(A)	the claim limitation uses the term "means" or "step" or a term used as a substitute for "means" that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
(B)	the term "means" or "step" or the generic placeholder is modified by functional language, typically, but not always linked by the transition word "for" (e.g., "means for") or another linking word or phrase, such as "configured to" or "so that"; and
(C)	the term "means" or "step" or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word "means" (or "step") in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with AIA  35 USC § 112(f) or pre-AIA  35 USC § 112, sixth paragraph.  The presumption that the claim limitation is 
Absence of the word "means" (or "step") in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with AIA  35 USC § 112(f) or pre-AIA  35 USC § 112, sixth paragraph.  The presumption that the claim limitation is not interpreted under AIA  35 USC § 112(f) or pre-AIA  35 USC § 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
Claim limitations in this application that use the word "means" (or "step") are being interpreted under AIA  35 USC § 112(f) or pre-AIA  35 USC § 112, sixth paragraph, except as otherwise indicated in an Office action.  Conversely, claim limitations in this application that do not use the word "means" (or "step") are not being interpreted under AIA  35 USC § 112(f) or pre-AIA  35 USC § 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word "means," but are nonetheless being interpreted under AIA  35 USC § 112(f) or pre-AIA  35 USC § 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are:
●  "gas supply unit" in claims 1-5 & 7-20 by way of independent claims 1, 14, & 14; and
●  "moisture absorbing member" in claim 20.

●  "gas supply unit" is being interpreted to cover a device, such as showerhead assembly, configured to supply a gas to a target subject S in a reaction space, and equivalents thereof; and
●  "moisture absorbing member" is being interpreted to cover:
►  a member (e.g., device) including a composition of matter capable of removing a condensable vapor component from a low dielectric material filled-space ( example of low dielectric materials include air, hydrogen silsesquioxane (HSQ), methyl silsesquioxane (MSQ), amorphous fluoro-carbon (a-C:F), fluorinated silicon oxide (SiOF), silicon oxycarbide (SiOC), porous SiO2, and a combination thereof) to maintained the low relative permittivity (a.k.a. low dielectric constant) of the low dielectric material (¶[0029]; ¶¶[0060]-[0061]; & ¶¶[0103]-[0104]);
►  a member (e.g., device) including a composition of matter capable of removing moisture from a low dielectric material filled-space ( examples of low dielectric materials include air, hydrogen silsesquioxane (HSQ), methyl silsesquioxane (MSQ), amorphous fluoro-carbon (a-C:F), fluorinated silicon oxide (SiOF), silicon oxycarbide (SiOC), porous SiO2, and a combination thereof) to maintained the low relative permittivity (a.k.a. low dielectric constant) of the low dielectric material (¶[0029]; ¶¶[0060]-[0061]; & ¶¶[0103]-[0104]); and
►  equivalents thereof.

(a)	amend the claim limitation(s) to avoid it/them being interpreted under AIA  35 USC § 112(f) or pre-AIA  35 USC § 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or
(b)	present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under AIA  35 USC § 112(f) or pre-AIA  35 USC § 112, sixth paragraph.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of AIA  35 USC § 102 that form the basis for the rejections under this section made in this Office Action:
A person shall be entitled to a patent unless –
(a)(1)	the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2)	the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claims 1-5, 7, 9-11, & 14-19 are rejected under AIA  35 USC § 102(a)(2) as being anticipated by US 20170009347 A1 (Jang'347).
Regarding claim 1, Jang'347 discloses a substrate processing apparatus (deposition apparatus e.g., including external chamber 601 enclosed reaction chamber 100) comprising:
a partition (reactor wall 101 & gas flow control device 105) comprising at least one through-hole;
a conduit (associated with gas inlet port 113) arranged in the partition through the through-hole;


    PNG
    media_image1.png
    450
    1326
    media_image1.png
    Greyscale

FIG. 6 of Jang'347

    PNG
    media_image2.png
    713
    1085
    media_image2.png
    Greyscale

FIG. 7B of Jang'347
a low dielectric material (gas in open spaces between gas flow control device 105 & showerhead member 109) provided between a side wall of the through-hole and the conduit,

the low dielectric material (gas in open spaces between gas flow control device 105 & showerhead member 109) contacts one side surface of the first protrusion protruding (peripheral portion of gas flow control device 105 extending to & contacting to showerhead member 109),
the first protrusion protruding (peripheral portion of gas flow control device 105 extending to & contacting to showerhead member 109) of the partition is located above the gas supply unit (showerhead member 109),
the gas supply unit (showerhead member 109) used as an electrode to generate plasma,

    PNG
    media_image3.png
    359
    889
    media_image3.png
    Greyscale

FIG. 7B of Jang'347
the partition (reactor wall 101 & gas flow control device 105) further comprising a 
the second protrusion (portion of gas flow control device 105 surrounding screws 715 and extending to & contacting to showerhead member 109) symmetrically formed around the conduit (associated with gas inlet port 113),
a first low dielectric material (1st gas in open spaces between gas flow control device 105 & showerhead member 109) between the first protrusion (peripheral portion of gas flow control device 105 extending to & contacting to showerhead member 109) and the second protrusion (portion of gas flow control device 105 surrounding screws 715 and extending to & contacting to showerhead member 109), and a second low dielectric material (2nd gas in open spaces between gas flow control device 105 & showerhead member 109) between the and the second protrusion (portion of gas flow control device 105 surrounding screws 715 and extending to & contacting to showerhead member 109) are provided, and
the gas supply unit (showerhead member 109) under the partition (reactor wall 101 & gas flow control device 105) being mechanically supported by the first protrusion (peripheral portion of gas flow control device 105 extending to & contacting to showerhead member 109) and the second protrusion (portion of gas flow control device 105 surrounding screws 715 and extending to & contacting to showerhead member 109) of the partition.

Regarding claim 2, Jang'347 discloses:
the low dielectric material (gas in open spaces between gas flow control device 105 & showerhead member 109) comprising air.
FIGs. 1-8; ¶¶[0028]-[0030]; ¶[0036]; ¶¶[0039]-[0042]; & ¶¶[0047]-[0049].
Regarding claim 3, Jang'347 discloses:
at least one path (RF rod holes 303) for connecting the air and outside is formed in the substrate processing apparatus.
FIGs. 1-8; ¶¶[0028]-[0030]; ¶[0036]; ¶¶[0039]-[0042]; & ¶¶[0047]-[0049].
Regarding claim 4, Jang'347 discloses:
the path (RF rod holes 303) being formed between the partition (reactor wall 101 & gas flow control device 105) and the conduit (associated with gas inlet port 113).
FIGs. 1-8; ¶¶[0028]-[0030]; ¶[0036]; ¶¶[0039]-[0042]; & ¶¶[0047]-[0049].
Regarding claim 5, Jang'347 discloses:
the path (RF rod holes 303) being formed in the partition (reactor wall 101 & gas flow control device 105).
FIGs. 1-8; ¶¶[0028]-[0030]; ¶[0036]; ¶¶[0039]-[0042]; & ¶¶[0047]-[0049].
Regarding claim 7, Jang'347 discloses:
the in the partition (reactor wall 101 & gas flow control device 105) comprising a step portion located in an area where the through-hole is formed,
the conduit (associated with gas inlet port 113) comprises a flange, and
the conduit (associated with gas inlet port 113) being connected to the partition (reactor 
FIGs. 1-8; ¶¶[0028]-[0030]; ¶[0036]; ¶¶[0039]-[0042]; & ¶¶[0047]-[0049].
Regarding claim 9, Jang'347 discloses:
an insulating plate (gas flow control device 105 of an insulative material such as a ceramic material) arranged between the partition (reactor wall 101 & gas flow control device 105) and the gas supply unit (showerhead member 109).
the first protrusion (peripheral portion of gas flow control device 105 extending to & contacting to showerhead member 109) and the second protrusion (portion of gas flow control device 105 surrounding screws 715 and extending to & contacting to showerhead member 109) contact with the insulating plate, and
the gas supply unit (showerhead member 109) being mechanically supported by the first protrusion and the second protrusion through the insulating plate.
FIGs. 1-8; ¶¶[0028]-[0030]; ¶[0036]; ¶¶[0039]-[0042]; & ¶¶[0047]-[0049].
Regarding claim 10, Jang'347 discloses:
a radio frequency (RF) rod (radio frequency {RF} rods 713 through RF rod holes 303) connected to the gas supply unit (showerhead member 109) by penetrating through at least part of the partition (reactor wall 101 & gas flow control device 105) and the insulating plate (gas flow control device 105 of an insulative material such as a ceramic material).
FIGs. 1-8; ¶¶[0028]-[0030]; ¶[0036]; ¶¶[0039]-[0042]; & ¶¶[0047]-[0049].
Regarding claim 11, Jang'347 discloses:
the through-hole has a first diameter in a first region and a second diameter greater 
FIGs. 1-8; ¶¶[0028]-[0030]; ¶[0036]; ¶¶[0039]-[0042]; & ¶¶[0047]-[0049].
Regarding claim 14, Jang'347 discloses a substrate processing apparatus comprising:

    PNG
    media_image1.png
    450
    1326
    media_image1.png
    Greyscale

FIG. 6 of Jang'347
a partition comprising at least one through-hole;
an insulating conduit arranged in the partition through the through-hole;
a gas supply unit connected to the insulating conduit;
an insulating plate arranged between the partition and the gas supply unit; and
a radio frequency (RF) rod connected to the gas supply unit by penetrating through the insulating plate, wherein the partition comprises: at least one of first protrusion contacting the insulating plate; and
at least one of second protrusion contacting the insulating plate and arranged between the first protrusion and the insulating conduit, the RF rod is arranged between the first protrusion and the second protrusion, and an air-filled-space is formed between the partition and the insulating plate, between a side wall of the through-hole and the insulating conduit, 

    PNG
    media_image2.png
    713
    1085
    media_image2.png
    Greyscale

FIG. 7B of Jang'347

    PNG
    media_image3.png
    359
    889
    media_image3.png
    Greyscale

FIG. 7B of Jang'347
the first protrusion protruded toward the gas supply unit,

the first protrusion of the partition is located above the gas supply unit, 
the gas supply unit is used as an electrode to generate plasma,
the second protrusion between the first protrusion and the insulating conduit is symmetrically formed around the insulating conduit, and
a first air-filled space between the first protrusion and the second protrusion and a second air-filled space between the insulating conduit and the second protrusion are formed, and
the first protrusion and the second protrusion contact with the insulating plate so that the first protrusion and the second protrusion contribute to mechanical stability between the partition and the insulating plate.
FIGs. 1-8; ¶¶[0028]-[0030]; ¶[0036]; ¶¶[0039]-[0042]; & ¶¶[0047]-[0049].  See also mappings in claims 1-5, 7, & 9-11 above.
Regarding claim 15, Jang'347 discloses a substrate processing apparatus comprising:
a partition providing a gas supply channel;
a gas supply unit connected to the gas supply channel; and
air between the partition and the gas supply unit, wherein
the partition comprises at least one first protrusion protruding toward the gas supply unit, and
the air contacts one side surface of the first protrusion,
the first protrusion of the partition is located above the gas supply unit,
wherein
the gas supply unit is used as an electrode to generate plasma
the first protrusion is arranged in an area overlapping the gas supply unit,
the partition further comprises at least one second protrusion protruding toward the gas 
the air is provided between the first protrusion and the second protrusion and between the gas supply channel and the second protrusion,
the second protrusion between the first protrusion and the gas supply channel is symmetrically formed around the gas supply channel,
a first air between the first protrusion and the second protrusion and a second air between the gas supply channel and the second protrusion are provided, and
the gas supply unit under the partition is mechanically supported by the first protrusion and the second protrusion of the partition.
FIGs. 1-8; ¶¶[0028]-[0030]; ¶[0036]; ¶¶[0039]-[0042]; & ¶¶[0047]-[0049].  See also mappings in claims 1-5, 7, & 9-11 above.
Regarding claim 16, Jang'347 discloses:
the low dielectric material prevents generation of parasitic plasma between the partition and the gas supply unit.
FIGs. 1-8; ¶¶[0028]-[0030]; ¶[0036]; ¶¶[0039]-[0042]; & ¶¶[0047]-[0049].  See also mappings in claims 1-5, 7, & 9-11 above.
Regarding claim 17, Jang'347 discloses:
the air prevents generation of parasitic plasma between the partition the gas supply unit.
FIGs. 1-8; ¶¶[0028]-[0030]; ¶[0036]; ¶¶[0039]-[0042]; & ¶¶[0047]-[0049].  See also mappings in claims 1-5, 7, & 9-11 above.
Regarding claim 18, Jang'347 discloses:
a path is formed in the second protrusion, and

FIGs. 1-8; ¶¶[0028]-[0030]; ¶[0036]; ¶¶[0039]-[0042]; & ¶¶[0047]-[0049].  See also mappings in claims 1-5, 7, & 9-11 above.
Regarding claim 19, Jang'347 discloses:
a radio frequency (RF) rod connected to the gas supply unit and arranged between the first protrusion and the second protrusion.
FIGs. 1-8; ¶¶[0028]-[0030]; ¶[0036]; ¶¶[0039]-[0042]; & ¶¶[0047]-[0049].  See also mappings in claims 1-5, 7, & 9-11 above.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 USC § 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a)  A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 USC § 103(a) are summarized as follows:
(a)	Determining the scope and contents of the prior art.
(b)	Ascertaining the differences between the prior art and the claims at issue.
(c)	Resolving the level of ordinary skill in the pertinent art.
(d)	Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 8 is rejected under pre-AIA  35 USC § 103(a) as being unpatentable over US 5232508 A (Arena'508) in view US 20020011310 A1 (Kamarehi'310).
Regarding claim 8, Jang'347 discloses:
a path communicated with outside air formed between the step portion and the flange.
Regarding claim 8, Kamarehi'310 discloses:
a path (space between shroud 56 &/or tube 41) communicated with outside air formed outside of a flange (end of & outside of end transport tube 41: fans direct air through the insulated shroud 56, cooling the transport tube 41 by convection ¶[0060]).
FIGs. 2-8; & ¶¶[0055]-[0060].

    PNG
    media_image4.png
    1185
    1551
    media_image4.png
    Greyscale

FIG. 7 of Kamarehi'310

as an implementation of a predictable variant of known work in one field of endeavor prompting variations of such known work for use in either the same field or a different one based on design incentives or other market forces, is obvious.  KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007); also see e.g., MPEP § 2143(A).
Therefore it would have been obvious to a person having ordinary skill in the art at the time of the invention was made to add the path communicating with outside air formed outside of the flange as disclosed by Kamarehi'310 to Jang'347.
Claims 12 is rejected under pre-AIA  35 USC § 103(a) as being unpatentable over US 5232508 A (Arena'508) in view US 20060108331 A1 (Nozawa'331).
Regarding claim 12, Jang'347 discloses:
a diameter of at least part of the through-hole continuously increases toward the gas supply unit.
Regarding claim 12, Nozawa'331 discloses:
a diameter of at least part of a through-hole (accommodating inner conductor 84B of coaxial waveguide 84) continuously increases toward and a disk-like plane antenna (member 78).
FIGs. 1-3; ¶¶[0018]-[0020]; ¶¶[0053]-[0063]; ¶[0072]; ¶¶[0080]-[0081]; & ¶[0096].  Therefore, a person of ordinary skill in the art would have found it obvious to shape the diameter of at least part of the through-hole of Tetsuka'716 to continuously increases as disclosed by Nozawa'331 toward gas supply unit with the antenna-electrode.  In re Dailey, 357 F.2d 669, 149 USPQ 47 

    PNG
    media_image5.png
    494
    852
    media_image5.png
    Greyscale

FIG. 2 of Nozawa'331 (Cropped)
Claims 12 is rejected under pre-AIA  35 USC § 103(a) as being unpatentable over US 5232508 A (Arena'508) in view US 20060108331 A1 (Nozawa'331) as applied to claim 12 above, and further in view of US 20030168008 A1 (Ohmi'008) as evidenced by T. D. Rossing.  "Acoustics of Eastern and Western bells, Old and New." Journal of the Acoustical Society of Japan (E). 10[5](1989).  pp. 241-252 (TDRossing'89).
Regarding claim 13, Jang'347 and Nozawa'331 discloses:
a side section profile of at least part of the through-hole has a bell-like shape.
Regarding claim 13, Ohmi'008 discloses:
a side section profile of at least part of a through-hole (below and coincident with outer waveguide 21A of processing vessel 11) having a bell-like shape (round 
FIGs. 2A & 5-7; ¶¶[0049]-[005]; & ¶[0080].

    PNG
    media_image6.png
    846
    1234
    media_image6.png
    Greyscale

FIG. 8 of Ohmi'008
Regarding claim 13, TDRossing'89 evidences:
that the shape of the side section profile of at least part of the through-hole (below and coincident with outer waveguide 21A of processing vessel 11) of Ohmi'008 is bell-like.
FIGs. 1-4, 6, 8, 11, 13A-C, 15, & 17; & pp. 241-242.
Shaping at least part of the through-hole of Jang'347 and Nozawa'331 in the bell-like as disclosed by Ohmi'008 is to suppress reflective waves by reducing impedance caused by a joint.  Such change in shape, as a matter of design choice, would have obvious to a person of In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966); also see e.g., MPEP § 2144.04 (IV)(B).


    PNG
    media_image7.png
    306
    341
    media_image7.png
    Greyscale
 
    PNG
    media_image8.png
    292
    322
    media_image8.png
    Greyscale
 
    PNG
    media_image9.png
    243
    382
    media_image9.png
    Greyscale

FIGs. 13A-B of TDRossing'89 (Cropped)  
Therefore it would have been obvious to a person having ordinary skill in the art at the time of the invention was made to shape at least part of the through-hole of Jang'347 and Nozawa'331 in the bell-like as disclosed by Ohmi'008.
Response to Arguments
Applicant’s arguments accompanying Applicant’s RCE dated 28 December 2020 with respect to claims 1-5 & 7-19 have been considered but are moot because the arguments do not apply to the combination of the references being used in the current rejection.
Conclusion
Prior art is of and is made record (and which is not relied upon and considered pertinent to Applicant's disclosure) that might be used to demonstrate (in combination with one or more other prior art documents of record) that the invention as currently claimed would be obviousness to a person having ordinary skill in the art in view of such combination.
Any inquiry concerning this communication or earlier communications from the 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on (571) 272-1435.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

/Stanislav Antolin/
Examiner, Art Unit 1716

/Jeffrie R Lund/Primary Examiner, Art Unit 1716